Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments filed February 11, 2021 have been entered. Accordingly, claims 1-20 are currently pending. The Examiner acknowledges the amendment of claim 1. The previous drawing objection has been withdrawn due to the amended “Drawings” dated 02/11/2021 being received and accepted. The previous 102 and 103 rejections have been updated due to applicant’s amendments. For the reason(s) set forth below, applicant’s arguments have not been found persuasive. This action is Final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US Pub. No. 2011/0314970) in view of Slack (US Patent No. 6,655,236).
Regarding claim 1, Chen discloses: a hammer (Figures 1-4 element) comprising: a handle (element 20) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below) and a grip portion on a side surface of the handle (see Detail B (grip portion) is located on a side surface of the handle in the annotated figure below); a head (element 1) coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows element 1 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head comprising a first material (see paragraph 0015, ll. 1-2) and a keyed hole (element 13) in a face (element 11) of the head; and a striking insert (element 2) comprising a second material (see paragraph 0016, ll. 1-2), a striking surface (see Detail C in the annotated figure below) and a keyed projection (element 21) coupled to the keyed hole in the face of the head (see figures 2-3 how element 21 of the striking insert couples in the face of the head (element 1)); wherein the first material is different than the second material (see paragraph 0015, ll. 1-2 where the prior art states “the main body 1 is made of a metallic material which is A164 titanium alloy, steel, or stainless steel” and paragraph 0016, ll. 1-2 “The striking face 2 is made of β titanium alloy having a hardness above HRC 45”. Thus the first material is different than the second material).

    PNG
    media_image1.png
    412
    956
    media_image1.png
    Greyscale

However, Chen appears to be silent wherein an end of the keyed projection comprises a recess extending towards the striking surface.
Slack teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 20) having a striking surface (element 22) and a keyed projection (element 26) wherein an end (element 28) of the keyed projection comprises a recess (element 27) extending towards the striking surface (see figure 3, element 27 extends from an end (element 28) towards the striking surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Slack to provide an end of the keyed projection comprises a recess extending towards the striking surface. Doing so allows the user to have a striking insert having a recess in order to provide a means of connection between the striking insert and the head of the hammer thus securing the different components during operations.
Regarding claim 3, Chen discloses: the hammer of claim 1, further comprising a lateral pin (element 15) that passes through the head and the striking insert (see figure 1 element 15 passes though the head via element 14 and the striking insert via , wherein the keyed projection is coupled to the keyed hole with an interference fit (see figures 2-3 element 21 (keyed projection) is inserted and fitted into the keyed hole (element 13) in order to hold both components together).
Regarding claim 4, Chen discloses: the hammer of claim 1, further comprising a claw (element 12) coupled to the head, the claw coupled to the head in the direction transverse to the longitudinal axis (see annotated figure above element 12 is coupled to the head (element 1) in the direction transverse to the longitudinal axis (X-X axis)) and opposite the face of the head (see figure 1 element 12 is located opposite of the face (element 11) of element 1), wherein the striking insert and the claw both comprise the second material (element 1 comprises of the claw (element 12) and see also paragraph 0015, ll. 1-2 where the prior art states “the main body 1 is made of a metallic material which is A164 titanium alloy, steel, or stainless steel” and paragraph 0016, ll. 1-2 “The striking face 2 is made of β titanium alloy having a hardness above HRC 45”. Thus the striking insert and the claw both comprise the second material).
Regarding claim 6, Chen discloses: the hammer of claim 1, wherein the keyed projection of the striking insert is hollow (see figure 1 element 21 has an opening (element 211), thus the keyed projection of the striking insert is hollow), and the striking surface of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface (Applicant asserts in paragraph 0038, ll. 5-6 that “striking surface 21 is a milled repeating pattern of raised pyramidal, circular, square, or triangular projections along the striking surface 21”. See annotated figure below the striking insert (element 2) has a striking face that is .

    PNG
    media_image2.png
    909
    582
    media_image2.png
    Greyscale

Regarding claim 8, Chen discloses: the hammer of claim 1, further comprising a slotted punch (see Detail D in the annotated figure below) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (see annotated figure below Detail D comprises a bore that extends through the face (element 11) and the striking insert (element 2) and extending partially through the head (see Detail D on element 1 shows the slotted punch extending partial though) in the direction transverse to the longitudinal axis), the slotted punch further comprising a punch surface (element 17) in the head where the bore terminates.

    PNG
    media_image3.png
    648
    822
    media_image3.png
    Greyscale

Regarding claim 9, Chen discloses: the hammer of claim 8, wherein the slotted punch is tear shaped (see annotated figure below Detail D is teared shaped) and includes a magnetic retainer (element 16).
Claims 1-2, 4-5, and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US Patent No. 6,536,308) in view of LaPorte (US Pub. No. 2015/0107417) and Slack (US Patent No. 6,655,236).
Regarding claim 1, Thorne discloses: a hammer (Figure 1 element 10) comprising: a handle (element 14) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below); a head (element 12) coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending in a direction transverse to the longitudinal axis (see Y-Y axis shows element 12 (head) extending in a direction , the head comprising a first material (see col. 2, ll. 1-3) and a keyed hole (element 24) in a face (see Detail A in the annotated figure below) of the head; and a striking insert (element 22) comprising a second material (see col. 2, ll. 8-10), a striking surface (element 20) and a keyed projection (element 26) coupled to the keyed hole in the face of the head (see figure 1 and see also col. 2, ll. 24-26); wherein the first material is different than the second material (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).

    PNG
    media_image4.png
    663
    891
    media_image4.png
    Greyscale

However, Thorne appears to be silent that his handle comprises a grip portion on a side surface of the handle and an end of the keyed projection comprises a recess extending towards the striking surface.
LaPorte teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a grip portion (element 66) on a side surface of the handle (see figure 2 and see also paragraph 0016, ll. 14-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorne to incorporate the teachings of LaPorte to provide a handle with a grip portion on a side surface of the handle. Doing so provides a comfortable gripping location for a user of the striking tool as disclosed by LaPorte (paragraph 0016, ll. 14-17).
However, Thorne modified appears to be silent wherein an end of the keyed projection comprises a recess extending towards the striking surface.
Slack teaches it was known in the art to have a hammer (Figure 1 element 10) comprising a striking insert (element 20) having a striking surface (element 22) and a keyed projection (element 26) wherein an end (element 28) of the keyed projection comprises a recess (element 27) extending towards the striking surface (see figure 3, element 27 extends from an end (element 28) towards the striking surface).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Chen to incorporate the teachings of Slack to provide an end of the keyed projection comprises a recess extending towards the striking surface. Doing so allows the user to have a striking insert having a recess in order to provide a means of connection between the striking insert and the head of the hammer thus securing the different components during operations.
Regarding claim 2, Thorne modified discloses: the hammer of claim 1, wherein the striking insert comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC (see col. 2, ll. 8-14 where the prior art states that “The striking portion 22 is made of hardenable steel such as steel alloy 4140 which is a medium-carbon low alloy steel” and “alloy 4140 has a Rockwell hardness of C54 to 59”), and the keyed projection of the striking insert is coupled to the keyed hole in the head with a press-fit connection (see figure 1 and see also col. 2, ll. 24-26).
Regarding claim 4, Thorne modified discloses: the hammer of claim 1, further comprising a claw (element 16) coupled to the head, the claw coupled to the head in the direction transverse to the longitudinal axis and opposite the face of the head (see annotated figure below element 16 is coupled to the head (element 12) in the direction transverse to the longitudinal axis (X-X axis) and opposite of Detail A), but appears to be silent wherein the striking insert and the claw both comprise the second material.

    PNG
    media_image4.png
    663
    891
    media_image4.png
    Greyscale

However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to 
Regarding claim 5, Thorne modified discloses: the hammer of claim 1, wherein the second material is a forged steel alloy carbide material (see col. 2, ll. 8-14).
Regarding claim 7, Thorne modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent wherein an outer diameter of the striking insert is equal to a diameter of the face of the head, wherein the outer diameter is between 1.25 in. and 1.75 in., and wherein the striking insert has a thickness in the transverse direction between 0.3 in. and 0.5 in., and wherein a length of the keyed projection of the striking insert is between 0.6 in. and 0.9 in. in the transverse direction.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to dimension or desired size in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide suitable dimensions of the striking insert, face of the head, and length of the keyed projection as desired by the user depending on the particular work piece being used for provide a secure fit between the different components of the hammer during operations. (See MPEP 2144.04 (IV)). 
Regarding claim 8, Thorne modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, further comprising a slotted punch comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, the slotted punch further comprising a punch surface in the head where the bore terminates.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) comprising a slotted punch (element 46) comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (the slotted punch (element 46) as taught by LaPorte, now in place through the face (Detail A) and the striking insert (element 22) and extending partially through the head (element 12) as taught by Thorne, would comprise a bore extending in the direction transverse to the longitudinal axis (X-X axis)), the slotted punch further comprising a punch surface (see Detail A in the annotated figure below) in the head where the bore terminates.

    PNG
    media_image5.png
    571
    773
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorne to incorporate the teachings of LaPorte to provide a slotted punch comprising a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, the slotted punch further comprising a punch surface in the head where the bore terminates. Doing so allows the user to insert a nail into the slotted punch in order to be held in place in such arrangement that allows a user to initiate a nail-driving operation without holding on to the nail as disclosed by LaPorte (see paragraph 0015, ll. 10-14).
Regarding claim 9, Thorne modified discloses all limitations as stated in the rejection of claim 1 and 8, but appears to be silent the hammer of claim 8, wherein the slotted punch is tear shaped and includes a magnetic retainer.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) includes a magnetic retainer (element 42).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorne to incorporate the teachings of LaPorte to provide a magnetic retainer. Doing so allows the user to insert a nail into the slotted punch and placed by the magnet in order to be held in place in such arrangement that allows a user to initiate a nail-driving operation without holding on to the nail as disclosed by LaPorte (see paragraph 0015, ll. 10-14).
However, Thorne modified appears to be silent that his slotted punch is tear shaped.
However, the applicant fails to provide any criticality in having the specific tear shaped provides any unexpected result and where the general conditions of a claim are disclosed by the prior art discovering the optimum or workable ranges involves only routine optimization and experimentation to one of ordinary skill in the art. In re Alter, 105 USPQ, 233. In this situation, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to dimension or desired size in adapting the tool for a particular application, since a change in shape of an element involves only routine skill in the art. Further, one could provide suitable tear shaped of the slotted punch as desired by the user depending on the particular nail being used during operations. (See MPEP 2144.04 (IV)). 
Regarding claim 10, Thorne modified discloses all limitations as stated in the rejection of claim 1, but appears to be silent the hammer of claim 1, wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne’s hammer wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material, since the use of a one piece construction instead of the structure disclosed in the prior art would have required only routine skill in the art. The motivation for doing so would be to provide a strong durable single piece hammer that allows the user to initiate a nail-driving operation.
Regarding claim 11, Thorne further modified discloses: the hammer of claim 10, wherein the first material is a titanium alloy, and the second material is a steel alloy (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.”).
Claims 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (US Patent No. 6,536,308) in view of LaPorte (US Pub. No. 2015/0107417) and Schweigert (US Patent No. 1,807,347).
Regarding claim 12, Thorne discloses: a hammer (Figure 1 element 10) comprising: a handle (element 14) defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below); a head (element 12) comprising a first material (see col. 2, ll. 1-3), a striking portion (end portion of element 12 located by element 24), the head coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending along the transverse axis perpendicular to the longitudinal axis (see Y-Y axis shows element 12 (head) extending in a direction transverse to the longitudinal axis (X-X axis)); wherein the first material and the second material are different materials (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.” Thus the first material is different than the second material).

    PNG
    media_image4.png
    663
    891
    media_image4.png
    Greyscale

Thorne further discloses a claw (element 16) coupled to the head, but appears to be silent that his hammer’s handle a grip portion on a side surface of the handle, that his head comprises a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and that his claw is comprises a second material and slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle.
LaPorte teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a grip portion (element 66) on a side surface of the handle (see figure 2 and see also paragraph 0016, ll. 14-17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Thorne to incorporate the teachings of LaPorte to provide a handle with a grip portion on a side surface of the handle. Doing so provides a comfortable gripping location for a user of the striking tool as disclosed by LaPorte (paragraph 0016, ll. 14-17).
However, Thorne modified appears to be silent in regards to his head comprises a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and that his claw is comprises a second material and slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (see Detail A in the annotated figure below) opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (Detail A) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would be opposite the striking portion (end portion of element 12 located by element 24)) along a transverse axis (Y-Y axis) and slidably coupled to the head via a dovetail connection (element 13, see also col. 2, ll. 76-86), the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (element 13) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would extend along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle (element 14).

    PNG
    media_image6.png
    814
    452
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a head comprising a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and a claw slidably 
However, Thorne further modified appears to be silent in regards to his claw comprises a second material.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the striking insert and the claw both comprise the second material, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
Regarding claim 13, Thorne further modified discloses: the hammer of claim 12, further comprising a striking insert (element 22) coupled to the striking portion of the head, a striking surface (element 20) of the striking insert is a milled repeating pattern of raised projections separated by depressions formed along the striking surface (Applicant asserts in paragraph 0038, ll. 5-6 that “striking surface 21 is a milled repeating pattern of raised pyramidal, circular, square, or triangular projections along the striking surface 21”. See figures 2 and 3 shows the striking surface (element 20) having a milled repeating pattern (pyramidal and triangular projections) of raised projections separated by depressions formed along the striking surface, the striking insert and the claw comprising the second material (see col. 2, ll. 8-10).
Regarding claim 14, Thorne further modified discloses all limitations as stated in the rejection of claim 12, but appears to be silent the hammer of claim 12, wherein the claw comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC, and the dovetail connection of the claw is coupled to the dovetail projection of the head with a press-fit connection.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the claw comprises steel with a Rockwell Scale Hardness between 30 HRC to 70 HRC, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)
However, Thorne further modified appears to be silent the dovetail connection of the claw is coupled to the dovetail projection of the head with a press-fit connection.
Schweigert further teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) wherein the dovetail connection (element 13) of the claw is coupled to the dovetail projection (see Detail A in the annotate figure below) of the head with a press-fit connection (element 13 is pressed into the dovetail projection of the head in order to couple both parts, thus having a press-fit connection).

    PNG
    media_image6.png
    814
    452
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide the dovetail connection of the claw is coupled to the dovetail projection of the head with a press-fit connection. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
Regarding claim 15, Thorne further modified discloses all limitations as stated in the rejection of claim 12, but appears to be silent the hammer of claim 12, further comprising a lateral pin that passes through the head and the claw, wherein the dovetail connection of the claw is coupled to the dovetail projection of the head with an interference fit, and wherein the handle and the head both comprise the first material and are formed from a continuous, integral piece of the first material.
Schweigert further teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) wherein further comprising a lateral pin that passes through the head and the claw (see col. 3, ll. 16-19 where the prior art states that “an aperture (element 20) is engaged thru the elements 11, 12, and 10, for the reception of a pin, screw, or the like, to lock all of this parts in place” , wherein the dovetail connection of the claw is coupled to the dovetail projection of the head with an interference fit (see col. 3, ll. 16-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a lateral pin that passes through the head and the claw, wherein the dovetail connection of the claw is coupled to the dovetail projection of the head with an interference fit. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
However, Thorne further modified appears to be silent wherein the handle and the head both comprise the first material and are formed from a continuous, integral piece of the first material.
However, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne’s hammer wherein the handle and the head both comprise the first material and form a continuous, integral piece of the first material, since the use of a one piece construction  initiate a nail-driving operation.
Regarding claim 16, Thorne further modified discloses: the hammer of claim 12, wherein the first material is a titanium or aluminum alloy; the second material is a steel alloy (see col. 2, ll. 1-3 where the prior art states “portions 16, 17, 18 and 21 are made of titanium, a titanium alloy or other material” and see also col. 2, ll. 8-10 where the prior art states “striking portion 22 is made of hardenable steel.”), but appears to be silent wherein the handle comprises composite fiber.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising composite fiber (see paragraph 0016, ll. 1-3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide wherein the handle comprises composite fiber. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
Regarding claim 17, Thorne further modified discloses all limitations as stated in the rejection of claim 12, but appears to be silent the hammer of claim 12, wherein a length of the dovetail projection along the transverse axis is between 0.2 in. and 0.4 in. and a width of the dovetail projection in a direction perpendicular to the transverse axis is between 0.3 in. and 0.6 in., and wherein the dovetail projection tapers from a top side of the head to a bottom side of the head.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the invention with regards to dimension or desired size in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. Further, one could provide suitable dimensions of the dovetail projections of the head as desired by the user depending on the particular work piece being used for provide a secure fit between the different components of the hammer during operations. (See MPEP 2144.04 (IV)). 
Regarding claim 18, Thorne further modified discloses: the hammer of claim 12, wherein the head has a top side (see Detail A in the annotated figure below), a bottom side (see Detail B in the annotated figure below), and an opening extending from the top side to the bottom side (see Detail C in the annotated figure below), but appears to be silent that his opening is defining a tapered inner wall inside the head, the tapered inner wall receiving the mounting portion of the handle, the head including a resin to fill a volume between the mounting portion and the tapered inner wall, wherein a circumference of the tapered inner wall at the top side of the head is greater than the circumference of the tapered inner wall at the bottom side of the head.

    PNG
    media_image7.png
    467
    545
    media_image7.png
    Greyscale

LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) wherein the head has a top side (element 30), a bottom side (element 34), and an opening (element 38) extending from the top side to the bottom side (see paragraph 0015, ll. 1-4) defining a tapered inner wall inside the head (see paragraph 0018, ll. 1-4 where the prior art states “the eye passage 38 is formed with a slight taper from the top side 30 to the bottom side 34”), the tapered inner wall receiving the mounting portion of the handle (see figures 2-4 where element 38 receives a mounting portion (element 65) of element 18), the head including a resin (element 110) to fill a volume between the mounting portion and the tapered inner wall (see figure 4a element 110 fill a volume between element 65 and element 38, see also , wherein a circumference of the tapered inner wall at the top side of the head is greater than the circumference of the tapered inner wall at the bottom side of the head (see paragraph 0018, ll. 1-4 where the prior art states “the eye passage 38 is formed with a slight taper from the top side 30 to the bottom side 34, such that an interior wall 94 of the eye passage 38 converges inwardly”, thus the top side inner wall is greater than the circumference of bottom side inner wall).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide a tapered inner wall inside the head, the tapered inner wall receiving the mounting portion of the handle, the head including a resin to fill a volume between the mounting portion and the tapered inner wall, wherein a circumference of the tapered inner wall at the top side of the head is greater than the circumference of the tapered inner wall at the bottom side of the head. Doing so allows the resin to interlock and provide a mechanical bond between the handle and the head, thereby increasing the strength and durability of the connection as disclosed by LaPorte (see paragraph 0020, ll. 12-16).
Regarding claim 19, Thorne further modified discloses all limitations as stated in the rejection of claim 12 and 18, but appears to be silent the hammer of claim 18, further comprising ribbed projections extending from the mounting portion of the handle and wherein the ribbed projections are equally spaced from the tapered inner wall along the transverse axis of the head.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) further comprising ribbed projections (element 78) extending from the mounting portion of the handle (see figure 2 element 78 extends from element 65 (mounting portion) of the handle) and wherein the ribbed projections are equally spaced from the tapered inner wall along the transverse axis of the head (see paragraph 0018, ll. 4-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide ribbed projections extending from the mounting portion of the handle and wherein the ribbed projections are equally spaced from the tapered inner wall along the transverse axis of the head. Doing so allows the resin to interlock with the contours of the ribs to provide a mechanical bond between the handle and the head, thereby increasing the strength and durability of the connection as disclosed by LaPorte (see paragraph 0020, ll. 12-16).
Regarding claim 20, Thorne discloses: a hammer (Figure 1 element 10) comprising: a handle (element 14) comprising a first material (see col. 2, ll. 1-3) and defining a longitudinal axis (X-X axis) extending lengthwise through the handle (see annotated figure below), the handle comprising a mounting portion on a first end (see Detail A (mounting portion) is located on a first end in the annotated figure below); a head (element 12) coupled to the mounting portion of the handle (see annotated figure below element 1 is coupled to the mounting portion (Detail A) of element 20) and extending along a transverse axis orthogonal to the longitudinal axis (see Y-Y axis shows element 12 (head) extending in a direction transverse to the longitudinal axis (X-X axis)), the head further comprising: a keyed hole (element 24) in a face of the head (see Detail A in the annotated figure below); a striking insert , the striking insert further comprising a keyed projection (element 26) coupled to the keyed hole in the face of the head (see figure 1 and see also col. 2, ll. 24-26); and a claw (element 16).

    PNG
    media_image4.png
    663
    891
    media_image4.png
    Greyscale

However, Thorne appears to be silent regarding his handle having a grip portion on a side surface of the handle adjacent to a second end opposite the first end, the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, his striking insert comprising a third material, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis; a punch surface in the head where the bore terminates; and a magnetic retainer, and his claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material, the second material, the third material, and the fourth material are each different materials.
LaPorte further teaches it was known in the art to have a hammer (Figure 2 element 10) with a handle (element 18) comprising a grip portion (element 66) on a side surface of the handle (see figure 2 and see also paragraph 0016, ll. 14-17) adjacent to a second end opposite the first end (the grip portion (element 66) as taught by LaPorte, now located on the handle (element 14), would be located adjacent to a second end (end opposite of Detail A) opposite the first end), a slotted punch (element 46) extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis (the slotted punch (element 46) as taught by LaPorte, now in place through the face (Detail A) and the striking insert (element 22) and extending partially through the head (element 12) as taught by Thorne, would comprise a bore extending in the direction transverse to the longitudinal axis (X-X axis)); a punch surface (see Detail A in the annotated figure below) in the head where the bore terminates; and a magnetic retainer (element 42).

    PNG
    media_image5.png
    571
    773
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of LaPorte to provide handle having a grip portion on a side surface of the handle adjacent to a second end opposite the first end, a slotted punch extending partially through the head, comprising: a bore extending through the face and the striking insert and extending partially through the head in the direction transverse to the longitudinal axis, a punch surface in the head where the bore terminates; and a magnetic retainer. Doing so provides a comfortable gripping location for a user of the striking tool as disclosed by LaPorte (paragraph 0016, ll. 14-17) and allows the user to insert a nail into the slotted punch in order to be held in place in such arrangement that allows a user to initiate a nail-driving operation without holding on to the nail as disclosed by LaPorte (see paragraph 0015, ll. 10-14).
However, Thorne modified appears to be silent the head comprising a second material, a dovetail projection opposite the striking portion along the transverse axis, wherein the dovetail projection extends along the head in a direction parallel to the longitudinal axis of the handle, his striking insert comprising a third material and his claw comprising a fourth material and slidably engaged with the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle; wherein the first material, the second material, the third material, and the fourth material are each different materials.
Schweigert teaches it was known in the art to have a hammer with a head (Figures 1-13 element 10) comprises a dovetail projection (see Detail A in the annotated figure below) opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (Detail A) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would be opposite the striking portion (end portion of element 12 located by element 24)) along a transverse axis (Y-Y axis) and extending along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle) and that his claw is slidably coupled to the head via a dovetail connection (element 13, see also col. 2, ll. 76-86), the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle (the dovetail projection (element 13) as taught by Schweigert, now located on the head (element 12) as taught by Thorne, would extend along the head in a direction parallel to the longitudinal axis (X-X axis) of the handle (element 14).

    PNG
    media_image6.png
    814
    452
    media_image6.png
    Greyscale

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to incorporate the teachings of Schweigert to provide a head comprising a dovetail projection opposite the striking portion along a transverse axis and extending along the head in a direction parallel to the longitudinal axis of the handle and a claw slidably coupled to the head via a dovetail connection, the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. 
However, Thorne further modified appears to be silent in regards to head comprising a second material, his striking insert comprising a third material and his comprising a fourth material; wherein the first material, the second material, the third material, and the fourth material are each different materials.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Thorne to provide wherein the head comprises a second material, striking insert comprises a third material, the claw comprises a fourth material, wherein the first material, the second material, the third material, and the fourth material are each different materials, since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. Doing so allows the user to have a hammer comprising of multiple separate parts in order to be able to of interchanging damaged parts instead of having to replace the whole device. (See MPEP 2144.07)

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive.
On pages 8-12, the applicant arguments with respect to claims 1 have been considered but are moot because the arguments do not apply to the new references being used in the current rejection.
On pages 12-13, the applicant arguments regarding claim 7 with respect to result-effective variable, has been noted and the rational has been withdrawn. However, the previous rational on pages 11-12 of the office action regarding a mere change in the size of a component being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)) stands, and thus the rejection remains.
On pages 13-14, the applicant arguments with respect to claims 12 submits that the cited references fail to disclose a "the dovetail connection extending along the head in a direction parallel to the longitudinal axis of the handle." To teach this feature, the Examiner provides annotated versions of FIGS. 5 and 8 in Schweigert, which are copied below. Office Action, page 17. Detail "A" identifies the portion of Schweigert that the Examiner alleges discloses the "dovetail connection" recited in claim 12. Applicant respectfully submits that Schweigert discloses a T-channel. This is different than the dovetail connection recited in claim 12. The examiner respectfully disagrees. The claim limitation fails to disclose any structure regarding the dovetail projection, but simply states the location of the dovetail projection with respect to the striking portion of the head and being parallel to the longitudinal axis of the handle. Schweigert discloses those limitations in the rejection and shows having dovetail projections (as best shown in Detail A of the annotated figure above). Furthermore, the claim limitation fails to claim the structural difference of the dovetail projection from the prior art. 
On page 15, the applicant arguments regarding claim 17 with respect to result-effective variable, has been noted and the rational has been withdrawn. However, the previous rational on pages 23-24 of the office action regarding a mere change in the size of a component being within the level of ordinary skill in the art (see MPEP 2144.04 (IV)) stands, and thus the rejection remains.
On pages 15-20, the applicant arguments with respect to claim 20 that there is no motivation to modify the cited references such that "the first material, the second material, the third material, and the fourth material are each different materials". Examiner appears to be conflating the issue of replacing separate parts of a hammer 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        2/24/2021

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723